Title: John Quincy Adams to Louisa Catherine Johnson, 12 October 1796
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague October 12 1796.
          
          After reading your letter of the 30th: of last month which I received this morning, I looked at your picture, and methought it looked unusually cool.— I read the letter a second time, and upon again turning to the picture, it seemed to look severe— Upon a third reading, I dared not again consult the portrait; I feared to find it disdainful— Between us two, my lovely friend let there be Peace. In the intercourse of friends, of lovers, but more especially in the [te]nder and inseparable connection which I hope is destined for us, nothing bears so hard upon the ties of mutual kindness and affection as suspicion and distrust.— Between you and me may it never rise.
          As to the subject of pomp, or parade, I will henceforth be totally silent upon it, and indeed there is no occasion for much to be said upon what will never be our concern. I most cordially wish that either duty or prudence would permit me from this moment to relinquish my present Station, and renounce every other that can detain me from my friends and my Country according to your advice; but there are inducements from both those sources, which forbid it for the present.— Whenever I shall be able consistently with my obligations to my Country, and with my anxious affection for you, I shall

eagerly seize the first opportunity that shall offer to restore me to private life and retirement. It is most suitable to my disposition, and I hope you will find it congenial with yours.
          I must apologize for the use of the word rank, in my last Letter, which appears to have displeased you. Had I been an Englishman or a soldier possibly I might have been of opinion that it could not be applied to any thing but the british peerage, or to military gradation. A different Country and profession may have occasioned an error in my mind or an inaccuracy of expression. I certainly did not speak or think of speaking either as an English duke, or as corporal of a company. I pray my dear friend that the word and the thing may be forever forgotten between us.
          The advice which I gave you to consider the dark and shady side of a prospect, which your imagination had painted to you in the brightest colours, was not acceptable.— “Pleasing contemplation”! you exclaim in the tone of irony which is a convenient covering for satirical wit. No, my gentle friend it is not a pleasing contemplation, nor should I have recommended it to one whom I love dearer than my life, had I not been convinced that pleasing contemplations are sometimes apt to terminate in disappointment: that they do not alone su[ffic]e for the happiness of any person’s life, and that the tenderest attachment may sometimes discover itself by pointing the attention of its beloved friend to useful reflection. I do most sincerely wish that you may never find from experience, that pleasing contemplations are summer friends, ready to fly from the first appearance of difficulty; but I am sure that you will often have occasion to know that reflection, and the habit of seeing by anticipation the inconveniences and evils inevitably annexed to every approaching prospect, is in reality a kind and benevolent adviser.— As I prefer suffering the mortification even of a sneer from you, rather than the future reproach of having excited false though pleasing contemplations, I readily renounce all pretensions to address in the art of pleasing, and hope you will find me throughout life rather a true and faithful than a complaisant friend.
          As a test of your sincerity in the declaration that your affections are solely fixed on me, you propose to continue that separation which every hour renders more severe to me, untill I shall return to America. And could you then for a moment harbour the thought that there is any quarter of the world, or any situation in life which can diminish your worth in my estimation, or render your society less essential to my happiness?— No Louisa.— You are the delight and

pride of my life.— Humbly as I have reason to deem of my own merits, there is a sense within me that will neither allow me to doubt of your affection, nor admit the suspicion that it could be brought in competition with any foreign or unworthy object; and assuredly if there is any thing in your character that can deduct in my mind a particle from its general excellence, it is not the want of a laudable pride, or of a generous consciousness of your own dignity.
          I am still detained here by positive orders from the American Government. I have reason to expect every day those which will release me from hence; but as I know not how long their arrival may be delayed, nor what the nature of them will be, it has hitherto been impossible for me to speak positively, whether they will allow me to take the course which my own inclination directs, or will prescribe another. If they leave me to my own option, (and I have no reason to apprehend that they will not) I shall certainly come to you without an instant of avoidable delay. The first moment after I receive my orders shall be employed to give you notice of them and my detention after receiving them cannot I imagine extend beyond three or four weeks. I have heard that Lovers count break not hours, unless it be to come before their time.— When I shall be able to fix my time, I hope to prove that I am not inclined to be behind it, but if the most ardent wishes of my heart could give me a conveyance, the wings of the wind would loiter in comparison with its rapidity.— I look again at the picture and it smiles.— May the powers of gentleness and Love beam with all their wonted influence on the countenance of my friend, when she reads the reiterated assurance of unvaried affection from her
          
            A.
          
        